Citation Nr: 0615137	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-17 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from April 1960 to April 
1963.  He died in August 2001, and the appellant is the 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The Certificate of Death establishes the veteran died in 
August 2001 due to (or as a consequence of) probable 
hypertensive atherosclerotic cardiovascular disease.

2.  Heart disease was not shown in service or within one year 
of separation from service and is not otherwise related to 
service.

3.  There is no competent evidence of record showing that any 
of the veteran's service-connected disabilities caused or 
contributed to his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service, or 
which could be presumed to have been incurred in service, did 
not cause the veteran's death and did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1310, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  A letter dated in September 2003 was sent from 
the RO to the appellant that satisfies the duty to notify 
provisions.  Specifically, this letter informed the appellant 
of the evidence necessary to establish entitlement to service 
connection for the cause of the veteran's death.  Since the 
cause of death claim is being denied, no effective date will 
be assigned, so there is no possibility of any prejudice to 
the appellant if the notification is lacking with regard to 
informing her of matters involving the assignment of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As for the duty to assist, the claims file 
contains all available evidence pertinent to the claim.  The 
appellant indicated in April 2004 that she had no further 
evidence to submit.  A medical opinion addressing the cause 
of the veteran's death is unnecessary.  The record includes a 
certification that he died of heart disease, and there is 
nothing to suggest a service-connected disability contributed 
to his death.  38 C.F.R. § 3.159(c)(4); compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), with Charles v. 
Principi, 16 Vet. App. 370 (2002). Furthermore, as there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  For certain chronic disorders, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The veteran died in August 2001 at the age of 60.  The 
Certificate of Death indicates the immediate cause of death 
was cardiorespiratory arrest.  See Wright v. Brown, 9 Vet. 
App. 300, 301 (1996) (noting cardiopulmonary arrest is the 
stopping of the lungs and heart).  More importantly, the 
death certificate reflects the veteran died due to or as a 
consequence of probable hypertensive atherosclerotic 
cardiovascular disease.  An autopsy was not performed.  The 
evidence shows that the veteran fell down a flight of stairs 
in his home and was found to be in respiratory arrest.  The 
emergency treatment department noted the veteran was in 
cardiac arrest when found, so he was immediately transported 
for emergent care.  Comatose during his entire hospital 
admission, the veteran received unsuccessful treatment until 
he died four days later.  

At the time of the veteran's death, service connection was in 
effect for a seizure disorder, evaluated as 60 percent 
disabling; lumbosacral strain, evaluated as 10 percent 
disabling; and a depressed skull fracture with headaches, 
assigned a noncompensable evaluation.  The veteran had a 
combined service-connected evaluation of 60 percent, and in 
1994, a total disability evaluation for compensation based on 
individual unemployability was granted.

The appellant contends the cause of the veteran's death is 
service-connected because the veteran's seizure disorder may 
have caused his fall.  She also maintains that the head 
injury the veteran sustained from the fall somehow 
contributed to his death, which she contends is significant 
in light of the veteran's service-connected skull fracture.

The Board has considered the statements from the appellant 
regarding the cause of the veteran's death, but neither the 
Board nor laypersons can render opinions requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis or opinion.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In this case, the 
competent medical evidence, including the terminal treatment 
records and the Certificate of Death, shows that the veteran 
died as a result of heart disease, and no other body systems 
or specific disabilities were noted to have caused or 
contributed to his death.  Likewise, there is no medical 
evidence establishing the veteran fell secondary to 
experiencing a seizure.  While the terminal treatment records 
reflect the veteran indeed experienced a closed head injury 
from his fall, examination and treatment to relieve any 
intracranial pressure disclosed the head injury was 
inconsequential to the disease process that caused the 
veteran's death.

Furthermore, the medical evidence does not reflect the 
veteran's fatal heart disease was related to service or that 
it manifested to a compensable degree within one year 
following separation from service.  The service medical 
records, including the April 1963 separation examination 
report, are absent for any complaints, findings, or diagnoses 
related to the heart or vascular system.  Until his cardiac 
arrest in August 2001, the post-service medical evidence 
contained no diagnosis or treatment of a heart disorder, 
despite extensive evidence of medical treatment over the 
years to monitor his seizure disorder and other chronic 
problems.  Finally, although the competent evidence shows the 
veteran died from heart disease, there is no medical opinion 
of record linking such disability to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).  As there is no 
medical evidence of record that relates the veteran's death 
to his military service or to a service-connected disorder, 
the preponderance of the evidence is against the appellant's 
claim, and it must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


